MEMORANDUM**
Douglas P. Blankenship appeals the sentence imposed pursuant to 18 U.S.C. § 3583, upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo both the legality of a sentence, and the district court’s application of the supervised release statute, United States v. Cade, 236 F.3d 463, 465 (9th Cir.2000), and we affirm.
Blankenship contends the district court erred in imposing an additional two year term of supervised release, after revoking his initial term of supervised release and ordering him reincarcerated. Blankenship’s resentencing was proper and did not *405violate the ex post facto clause. See Johnson v. United States, 529 U.S. 694, 704-10, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000); 18 U.S.C. § 3588(e)(3). Nor is Blankenship entitled to credit for time served on his initial term of supervised release. See Cade, 236 F.3d at 467.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.